DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-13, 15-21, 23 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the combination of features of Applicant’s independent claims 1, 9 and 17, as recited in claim 1 and similarly in claims 9 and 17.  Claim 1 recites: an apparatus comprising: grid primitive generation circuitry to generate a grid primitive that comprises a plurality of adjacent interconnected primitives which, together, forms a grid;
	bitmask generation circuitry to generate a bitmask associated with the grid primitive, the bitmask comprising a plurality of bitmask values, each mask value associated with one of the primitives of the grid primitive; and 
	a ray tracing engine to read the bitmask to determine a first set of primitives from the grid primitive on which to perform traversal and intersection operations and a second set of primitives from the grid primitive on which traversal and intersection operations will not be performed, the ray tracing engine to generate a hierarchical acceleration data structure based on the bitmask, the hierarchical data structure comprising a bounding volume hierarchy (BVH) that includes the first, but not the second, set of primitives; and 
	traversal and intersection hardware logic to perform traversal and intersection operations in which rays are traversed through the hierarchical acceleration data structure and intersections between the rays and one or more of the primitives identified. 
	The closest prior art includes what is already of record and discussed throughout the prosecution history. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613